                                          Case 4:20-cv-01963-PJH Document 18 Filed 05/14/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BENIGNO G. CHICO, et al.,
                                                                                          Case No. 20-cv-01963-PJH
                                  8                      Plaintiffs,

                                  9               v.                                      JUDGMENT
                                  10     WELLS FARGO BANK, N.A., et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The court having dismissed this case pursuant to Federal Rule of Civil Procedure

                                  15   41(b),

                                  16            it is Ordered and Adjudged

                                  17            that plaintiffs take nothing, and that the action be dismissed with prejudice.

                                  18            IT IS SO ORDERED.

                                  19   Dated: May 14, 2020

                                  20                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
